Title: From James Madison to Anthony Merry, 5 September 1804
From: Madison, James
To: Merry, Anthony


Sir,
Department of State September 5th. 1804.
I have had the Honor to receive your Letter of the 24th. Ult: representing that the American Ship Eugenia, having been detained by the British Ship of War Leander, was rescued on her Passage to Halifax, whether [sic] she had been ordered for Adjudication, out of the Hands of the Captors, and carried to New York, and expressing your Expectation that the necessary Steps will be pursued by the Government of the United States for restoring the Vessel, her Cargo and Papers, to the Captors.
Having laid this Subject before the President, I am directed, without particularly noticing the Breach by the British Prize Master of the Revenue Law⟨s⟩ of the United States in the Port of New Lon⟨don⟩ which preceded the Transaction complain⟨ed⟩ of, to observe in Answer, that, whilst the Courts of the United States are competent ⟨to⟩ administer Redress for any Wrong which ⟨the⟩ Subjects of His Britannic Majesty may have sustained on this Occasion by unauthorized Acts of their Citizens, there appears to be no Room for any special Intervention of the Executive. I am hap⟨py⟩ to add, that there is the greater Reason ⟨to⟩ believe that this Decision of the President will prove satisfactory to your Government, since the Course of Proceeding which results from it, as the proper Resource of the British Captors, is precisely the same with that which its own Practice prescribes, as well as with that to which your Predecessor was on a similar Occasion referred. I have the Honor to be &ca
(Signed)   James Madison.
